                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CLARENCE EDWARD GODBOULDT, P64089,                      Case No. 18-cv-07623-CRB (PR)
                                   8                   Plaintiff,
                                                                                                ORDER OF DISMISSAL
                                   9            v.

                                  10    LT. M. BLOISE,
                                  11                   Defendant(s).
                                              Plaintiff, a state prisoner incarcerated at California State Prison, Solano (CSP – SOL), has
                                  12
Northern District of California
 United States District Court




                                       filed a pro se complaint for injunctive relief under 42 U.S.C. § 1983 asking that the court “stop
                                  13
                                       [San Quentin State Prison (SQSP)] Lt. Bloise from punishing me.” Compl. (ECF No. 1) at 3.
                                  14
                                       Plaintiff specifically alleges that SQSP staff are letting Bloise “keep me wrongfully on lock down”
                                  15   and “keep making up rules to punish me.” Id. But plaintiff is no longer incarcerated at SQSP.
                                  16          It is well established that when a prisoner is released from prison or transferred to another

                                  17   prison and there is no reasonable expectation that he will again be subjected to the prison
                                       conditions from which he seeks injunctive relief, claims for injunctive should be dismissed as
                                  18
                                       moot. See Dilley v. Gunn, 64 F.3d 1365, 1368-69 (9th Cir. 1995); see also Alvarez v. Hill, 667
                                  19
                                       F.3d 1061, 1064 (9th Cir. 2012) (same for claims for declaratory relief). Because plaintiff is no
                                  20
                                       longer incarcerated at SQSP and there is no reasonable expectation that he will again be subjected
                                  21   to the conditions from which he seeks injunctive relief (namely SQSP Lt. Bloise), his complaint
                                  22   for injunctive relief under § 1983 is DISMISSED as moot.
                                  23          IT IS SO ORDERED.
                                  24   Dated: April 16, 2019
                                  25                                                   ______________________________________
                                  26                                                   CHARLES R. BREYER
                                                                                       United States District Judge
                                  27

                                  28
                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                NORTHERN DISTRICT OF CALIFORNIA

                                   5
                                        CLARENCE EDWARD GODBOULDT,
                                   6                                                          Case No. 3:18-cv-07623-CRB
                                                       Plaintiff,
                                   7
                                                v.                                            CERTIFICATE OF SERVICE
                                   8
                                        M. BLOISE,
                                   9
                                                       Defendant.
                                  10

                                  11
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  12
Northern District of California




                                       District Court, Northern District of California.
 United States District Court




                                  13

                                  14
                                              That on April 16, 2019, I SERVED a true and correct copy(ies) of the attached, by placing
                                  15
                                       said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  16
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  17
                                       receptacle located in the Clerk's office.
                                  18

                                  19   Clarence Edward Godbouldt ID: P-64089
                                       CSP Solano A-2-213 L
                                  20   PO Box 4000
                                       Vacaville, CA 95696
                                  21

                                  22
                                       Dated: April 16, 2019
                                  23                                                      Susan Y. Soong
                                                                                          Clerk, United States District Court
                                  24

                                  25                                                      By:________________________
                                                                                          Lashanda Scott, Deputy Clerk to the
                                  26
                                                                                          Honorable CHARLES R. BREYER
                                  27

                                  28
                                                                                          2
